DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
Claims 1, 3, 16, 197, 198, 201-207, and 209-221 are currently under consideration.  The Office acknowledges the amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1, 3, 16, 197, 198, 201-207, and 209-221 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that the fixator is integrally formed with the body of the movement restriction device.  The specification as-filed does not provide support for the “integrally formed” limitation.  There is nothing in the disclosure about the fixator being integrally formed, monolithic with the body, molded/printed/stamped in a single piece, or anything along these lines.  Applicant argues that because the movement restriction device is homogenous and a solid body, it follows that the fixator will be integrally formed with the body.  Respectfully, this does not follow, at least not for the purposes of the written description requirement.  Mere hints or suggestions or reading into the disclosure as-filed do not demonstrate to one of skill in the art that the inventor had possession of the claimed invention.  The specification as-filed merely teaches that the device may include a homogenous material and may be a solid body.  A fixator made of the same material as the remainder of the body and attached to the body would still meet this teaching.  Clearly there is no express teaching of the fixator being integrally formed with the body, and further there is no inherent or implicit teaching, for the reasons just detailed.  Accordingly, claim 1 recites new matter.  Claims 3, 16, 197, 198, 201-207, and 209-221 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 16, 197, 198, 201-207, and 211-221 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz et al. (U.S. Pub. No. 2005/0261712 A1; hereinafter known as "Balbierz"), in view of Makower et al. (U.S. Pub. No. 2007/0250102 A1; hereinafter known as "Makower") and Torre et al. (U.S. Pub. No. 2002/0055757 A1; hereinafter known as “Torre”).
Regarding claim 1, Balbierz discloses an apparatus for treating reflux disease of a human patient (e.g., [0026]), the apparatus comprising an implantable movement restriction device 10 having a body having a size adapted to be fully invaginated by the patient's stomach fundus wall (e.g., Figs. 2, 5, 7, 14-21; [0025]-[0029]; [0035]) and 
The combination of Balbierz and Makower fails to disclose that the fixator is integrally formed with the body of the device.  Torre discloses a similar device for treating obesity (Abstract) comprising a body and fixator 91 in the form of a tab that can be attached to or integrally formed with the body of the device (Fig. 11; [0061]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz and Makower so that the fixator is integrally formed with the body of the device, as taught by Torre, because this would have been a simple substitution of one known element for another with predictable results.  Integral formation and subsequent attachment are both known methods of providing a protruding tab from a balloon-like device that provide essentially identical functionality.
Regarding claim 3, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is non-adjustable from outside the patient’s body when implanted in 
Regarding claim 16, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device comprises a body, and wherein the body is at least one of: substantially egg shaped, substantially shaped like an egg with an indented middle section, substantially shaped like a bent egg, and shaped with rounded contours without too sharp edges that would be damaging to the patient's stomach wall (e.g., Figs. 2, 3, 5, 7).
Regarding claim 197, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device comprises at least one of: a changeable form which allows the movement restriction device to pass through a laparoscopic trocar or a gastroscopic trocar or instrument; at least one holding device adapted to be used for pushing or pulling the movement restriction device through the trocar for laparoscopic use; and at least two separate pieces adapted to be inserted into a hollow enclosure and further adapted to be put together to form one unitary piece inside the patient’s body, thereby allowing the hollow enclosure to pass through the trocar for laparoscopic use ([0034]-[0039]; Figs. 10-13; e.g., the device can be an inflatable balloon or a solid, expandable structure that can be implanted endoscopically or laparoscopically).
Regarding claim 198, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses that a wall of the movement restriction device is provided with at least one layer or coating 
Regarding claim 201, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device includes at least one of: an elastic outer wall, a flexible outer wall, and/or a solid body having rounded contours without sharp edges that would be damaging to the patient's stomach wall (Figs. 3-11), and/or a solid body is made of a material softer than 15 shure.
Regarding claim 202, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Balbierz further discloses that the movement restriction device has a varying circumference so as to be better adapted to be kept invaginated in the stomach wall of the patient (Figs. 7-11), the movement restriction device comprising at least one of the following shapes: a circumference in cross section, when moving along at least one axis through the movement restriction device, said axis having two end points, the circumference increases at least two times or decreases at least two times or having a larger circumference at the end points compared to a smallest circumference between the end points, when moving along said axis (Figs. 7, 9); the movement restriction device having a circumference in cross section, when moving along an axis through the movement restriction device, that constantly increases or remains constant when moving along the axis from a first end point of said axis to a first intermediate point with a first maximum, that constantly decreases or remains constant when moving from the first intermediate point to a second intermediate point with a first minimum, that constantly increases or remains 
Regarding claim 203, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses a first fixation device adapted to be in contact with the outside stomach wall and placed on the outside of the stomach to attach together portions of the fundus stomach wall to enclose and invaginate the movement restriction device to secure the movement restriction device in position, when the movement restriction device is implanted in the patient, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; e.g., staples, sutures, tacks, etc.; such devices are capable of such contact/placement/use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz, Makower, and Torre with the fixation device further taught by Makower in order to anchor the device.
Regarding claim 204, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses that the first fixation device that is adapted to be in contact with the outside stomach wall 
Regarding claim 205, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be placed on the outside of the stomach and further adapted to be invaginated by attaching together portions of the fundus stomach wall to enclose and invaginate the movement restriction device to secure the movement restriction device in said position (the device is capable of performing this limitation).
Regarding claim 206, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated inside of the patient's stomach wall and invaginated from outside of the patient's stomach wall by attaching together portions of the fundus stomach wall from the outside of the patient's stomach wall (the device is capable of performing this limitation).
Regarding claim 207, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated outside of the patient's stomach wall and invaginated from outside of the patient's stomach wall, by attaching together portions of the fundus stomach wall from outside of the patient's stomach wall (the device is capable of performing this limitation).
Regarding claim 211, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses that the 
Regarding claim 212, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses that the tissue growth promoting structure comprises a net like structure ([0285]).
Regarding claim 213, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses that the tissue growth promoting structure further comprises sutures or staples that, when implanted in the patient, are adapted to attach the net like structure to the fundus stomach wall ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; [0308]), in order to anchor the device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz, Makower, and Torre with the sutures/staples further taught by Makower in order to anchor the device.
Regarding claims 214 and 215, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses a first fixation device adapted to attach together portions of the fundus stomach wall that enclose the movement restriction device to secure and invaginate the movement restriction device in said position against the stomach fundus wall, wherein the first fixation device comprises sutures or staples, which when implanted in the patient are adapted to attach together portions of the fundus stomach wall, to thereby keep the movement restriction device in place, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; the disclosed staples/sutures are capable of such use).  It would have been obvious to one of ordinary skill in the art at the time of 
Regarding claims 216 and 217, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and further discloses that the movement restriction device is adapted to be invaginated in at least a portion of the fundus stomach wall from inside and from outside of the patient’s stomach wall (the device is capable of performing both limitations).
Regarding claims 218 and 219, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses a second fixation device that, when implanted in the patient with the movement restriction device, is adapted to secure, indirectly or directly, the movement restriction device to the esophagus close to the patient's angle of His, wherein the second fixation device is comprised of a plurality of sutures or staples that, when implanted in the patient with the movement restriction device, are capable of attaching the fundus wall and a wall of the patient's esophagus to hold the movement restriction device in said position, in order to anchor the device ([0195]; [0201]-[0202]; [0245]; [0248]-[0249]; [0285]; [0292]; the disclosed staples/sutures are capable of such use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz, Makower, and Torre with the sutures/staples further taught by Makower in order to anchor the device.
Regarding claims 220 and 221, the combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, and Makower further discloses a third fixation device that, when implanted in the patient with the movement restriction .

Claims 209 and 210 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz, Makower, and Torre as applied to claim 1 above, in view of Kagan et al. (U.S. Pub. No. 2006/0020247 A1; hereinafter known as “Kagan”). The combination of Balbierz, Makower, and Torre discloses the invention as claimed, see rejection supra, but fails to disclose that the device is provided with a Parylene coating. Kagan discloses a gastrointestinal device (Abstract) that comprises a biocompatible Parylene coating in order to increase the chemical resistance of the surface ([0087]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Balbierz, Makower, and Torre with the coating taught by Kagan in order to increase the chemical resistance of the surface.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THADDEUS B COX/Primary Examiner, Art Unit 3791